Per Curiam.
In an action to recover damages for the non-payment of a check drawn on it, the declaration in one count alleges “that the said Fidelity & Trust Company upon the presentation of said check accepted the same,” while the other count alleged- a promise to pay checks drawn as alleged, and the other allegations are not repugnant to and do not neutralize the stated allegations.
The hill of particulars if properly made a part of the declaration does not negative the allegations of the declaration.
A demurrer to the declaration was sustained, and plaintiffs refusing to further plead, a final judgment on the demurrer was rendered for the defendant, and plaintiffs took writ of error.
The declaration even considered with the bill of particulars states a cause of action and was not subject to the demurrer interposed, therefore the judgment is reversed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.